Title: To Alexander Hamilton from Jonathan Ogden, 18 March 1793
From: Ogden, Jonathan
To: Hamilton, Alexander



New Jersey
Morris town 18 March 1793
Sir,

The following will I make no dout appologise for the fredom here taken of writing to a Stranger as to personal acquaintance. I have lately heard in a particular manner the sentiments of many people of this County & State respecting your objects of revenue. I believe I speak safe when I say not more than one person in five hundred disagrees in sentiment with the present plans—the excise that glorious act is advocated by those who once oppos’d. As for Giles’s malitious efforts a few days a go in the House of Representatives some people say they have put you in danger of the curse denounced against him who every one speaks well of. These are the Ideas of people universally here and who has no more acquaintance with your Self than I have. My sincere wish is that you may long continue to fill that august office you now occupy & your Virtues be imbraced by those who Labour to tarnish them—being a Farmer you will excuse incorrectness. I am with much Esteem your humble servant.

Jonathan Ogden
Alexr. Hammilton, Esqr

